Case 0:18-cv-61800-RNS Document 50 Entered on FLSD Docket 04/10/2019 Page 1 of 1



                              United States District Court
                                        for the
                              Southern District of Florida

  Gabriela Urias, Plaintiff               )
                                          )
  v.                                      ) Civil Action No. 18-61800-Civ-Scola
                                          )
  Kohl’s Corporation, Defendant           )

                                  Order of Dismissal
        The parties have dismissed this case with prejudice in accordance with
  Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Stip. For Dismissal With
  Prejudice, ECF No. 49.) All pending motions are denied as moot. The Court
  directs the Clerk to close this case.
        Done and ordered at Miami, Florida, on April 9, 2019.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
